Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00697-CR

                                  Christopher Arthur MAROUDAS,
                                              Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 9, Bexar County, Texas
                                      Trial Court No. 364789
                             Honorable Walden Shelton, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 10, 2014

AFFIRMED

           Christopher Maroudas was charged with operating a motor vehicle in a public place while

intoxicated.     Following the trial court’s denial of his motion to suppress which Maroudas

challenges on appeal, Maroudas pled no contest. The trial court found Maroudas guilty, sentenced

him to two days in jail, and assessed a fine of $100. We affirm the trial court’s order denying

Maroudas’s motion to suppress.
                                                                                     04-13-00697-CR


                                          BACKGROUND

       Ray Ramon called 911 to report that he had been involved in a minor automobile accident

with another vehicle. Officer David Martinez, who responded to the call, was initially misdirected

to Ramon’s home but was then redirected to Ramon’s actual location. Upon arriving, Officer

Martinez made contact with Ramon in a store parking lot. Ramon told Officer Martinez that the

vehicle he was driving had been “hit” by another vehicle and that he had followed the other vehicle

to the current location. Ramon showed Officer Martinez the damage to his car caused by the

accident. Ramon then pointed to the other vehicle involved in the accident, which was parked in a

nearby parking lot.

       Officer Martinez approached that vehicle and noticed that its engine was running, the stereo

was being played loudly, and that Maroudas was “hunched over” inside and appeared to be asleep.

Officer Martinez observed that Maroudas was still in his seatbelt and that the key was in the car’s

ignition. Officer Martinez smelled alcohol upon entering the car. Officer Martinez was unable to

awaken Maroudas by yelling at him, so he turned down the volume on the stereo and attempted to

physically wake him by shaking his shoulders and tapping him on the face. Still unable to wake

Maroudas, Officer Martinez rubbed the sternum area of Maroudas’s chest. Officer Martinez

testified that after a “pretty hard” sternum rub, Maroudas finally awoke. Maroudas appeared

disoriented and was slow to step out of the car. Officer Martinez asked if Maroudas had been

drinking and he responded that he had a little. Officer Martinez observed a “slight smell” of

alcohol coming from Maroudas’s breath and that Maroudas’s speech was somewhat slurred.

Officer Martinez found it necessary to repeat his questions several times and observed that

Maroudas was slow to respond. Officer Martinez detained Maroudas by placing him in handcuffs

in the back of his patrol car and called for another officer to conduct a DWI investigation.



                                                -2-
                                                                                       04-13-00697-CR


       Officer Daniel Zimmerman arrived at the scene to conduct a DWI investigation

approximately thirty minutes after Officer Martinez was initially dispatched and made contact with

Maroudas. Officer Zimmerman testified that Maroudas’s eyes were glassy and bloodshot, his

speech was slurred, and that there was “a very strong and distinct odor of an alcoholic beverage

coming from his breath.” Maroudas told Officer Zimmerman that he had not been involved in an

automobile accident but that he had been at a bar and had consumed four mixed alcoholic

beverages. Officer Zimmerman administered three field sobriety tests on Maroudas. Officer

Zimmerman testified that Maroudas exhibited six out of six clues on the horizontal gaze nystagmus

(HGN) test, four out of eight clues on the “walk and turn” test,” and three out of four clues on the

“one leg stand” test. Maroudas was subsequently arrested for DWI.

                                       STANDARD OF REVIEW

       When reviewing a trial court’s ruling on a motion to suppress, we view all of the evidence

in the light most favorable to the trial court’s ruling, giving “almost total deference to [the] trial

court’s determination of the historical facts that are supported by the record, particularly if the

findings of fact are based on credibility and demeanor.” Miller v. State, 393 S.W.3d 255, 262

(Tex. Crim. App. 2012). The same level of deference is given to “a trial court’s application of law

to the facts or to mixed questions of law and fact, especially when the findings are based on

credibility and are supported by the record.” Id. at 262-63. Application of the law of search and

seizure, such as determining the reasonableness of a temporary detention, is a mixed question of

law and fact that is reviewed de novo. State v. Kerwick, 393 S.W.3d 270, 273 (Tex. Crim. App.

2013); Salinas v. State, 224 S.W.3d 752, 756 (Tex. App.—San Antonio 2007, pet. ref’d). The trial

court’s ruling will not be disturbed if it is correct under “any theory of law applicable to the case.”

State v. Ross, 32 S.W.3d 853, 855–56 (Tex. Crim. App. 2000).



                                                 -3-
                                                                                      04-13-00697-CR


                                            DISCUSSION

       Maroudas contends the trial court erred in denying his motion to suppress because: (1) no

reasonable suspicion existed to justify his initial detention; and (2) no probable cause existed to

justify his arrest for DWI.

       Under the Fourth Amendment to the United States Constitution, the warrantless detention

of a person must be justified by reasonable suspicion. Kerwick, 393 S.W.3d at 273 (citing Terry

v. Ohio, 392 U.S. 1, 28 (1968)). “A police officer has reasonable suspicion for a detention if he

has specific, articulable facts that, when combined with rational inferences from those facts, would

lead him to reasonably conclude that the person detained is, has been, or soon will be engaged in

criminal activity.” Wade v. State, 422 S.W.3d 661, 668 (Tex. Crim. App. 2013). Whether

reasonable suspicion exists requires an objective inquiry based on the totality of the circumstances,

considering both the content of the information known to the officer and its degree of reliability.

Martinez v. State, 348 S.W.3d 919, 923 (Tex. Crim. App. 2011). Information provided to police

from a “citizen-informant who identifies himself and may be held to account for the accuracy and

veracity of his report may be regarded as reliable.” Derichsweiler v. State, 348 S.W.3d 906, 914-

15 (Tex. Crim. App. 2011). Such information, “when viewed through the prism of the detaining

officer’s particular level of knowledge and experience, [may] objectively support a reasonable

suspicion to believe that criminal activity is afoot.” Id. at 915.

       The Fourth Amendment further requires that an officer have probable cause to effectuate a

warrantless arrest. Amador v. State, 275 S.W.3d 872, 878 (Tex. Crim. App. 2009). “Probable

cause exists where police have reasonably trustworthy information sufficient to warrant a

reasonable person to believe that a particular person has committed or is committing an offense.”

McGee v. State, 105 S.W.3d 609, 614 (Tex. Crim. App. 2003). As in the reasonable suspicion

determination, we evaluate whether probable cause existed by employing an objective inquiry
                                                 -4-
                                                                                     04-13-00697-CR


based on the totality of the circumstances. State v. Mosely, 348 S.W.3d 435, 441 (Tex. App.—

Austin 2011, pet. ref’d).

       An operator of a vehicle involved in an accident, resulting only in damage to a vehicle,

commits an offense if he does not remain at the scene of the accident to provide certain statutorily

prescribed information. See TEX. TRANSP. CODE ANN. § 550.022 (West 2011). The duty imposed

by the Transportation Code to remain on the scene of an accident only requires that there be

damage to “a vehicle.” Id.

       The facts and evidence provided by Ramon, combined with rational inferences from those

facts, could have led Officer Martinez to reasonably believe that the vehicle occupied by Maroudas

had been involved in an accident with Ramon and that Maroudas failed to remain at the scene of

the accident. See Tex. Dept. of Public Safety v. Jones, 938 S.W.2d 785, 787 (Tex. App.—

Beaumont 1997, no pet.). Thus, Officer Martinez’s initial encounter and detention of Maroudas

was justified by reasonable suspicion that Maroudas had committed a criminal offense by failing

to remain at the scene of an accident. Moreover, although Maroudas argues that the officers lacked

probable cause to arrest him for DWI, we need not address this argument because the facts and

evidence provided by Ramon, coupled with Officer Martinez’s observation of the damage to

Ramon’s vehicle, also gave Officer Martinez probable cause to arrest Maroudas for failing to

remain on the scene of the accident. See TEX. TRANSP. CODE ANN. § 550.022 (West 2011); see

also Crowley v. State, 842 S.W.2d 701, 703-04 (Tex. App.—Houston [1st Dist.] 1992), pet. ref’d,

830 S.W.2d 613 (Tex. Crim. App. 1991).

                                          CONCLUSION

       Because Officer Martinez had both reasonable suspicion to justify his initial encounter with

Maroudas and probable cause to arrest him for failing to remain at the scene of an accident, the



                                                -5-
                                                                                 04-13-00697-CR


trial court did not err in denying Maroudas’s motion to suppress. The trial court’s judgment is

affirmed.

                                               Catherine Stone, Chief Justice

DO NOT PUBLISH




                                             -6-